 Case 3:20-cv-03198-E-BN Document 45 Filed 07/20/21        Page 1 of 1 PageID 388



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

JOHN H. TOMLINSON and LINDA              §
TOMLINSON,                               §
                                         §
            Plaintiffs,                  §
                                         §
V.                                       §         No. 3:20-cv-3198-E-BN
                                         §
DALLAS AREA RAPID TRANSIT,               §
ET AL.,                                  §
                                         §
            Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed. The Court reviewed de novo those

portions of the proposed findings, conclusions, and recommendation to which

objection was made, and reviewed the remaining proposed findings, conclusions, and

recommendation for plain error. Finding no error, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge. The Court

therefore GRANTS the motion for summary judgment on qualified immunity filed by

Defendants Officer Ronald Lindsay and Officer Shamika Sorrells [Dkt. No. 27] and

DISMISSES the individual claims against them with prejudice.

       SO ORDERED this 20th day of July, 2021.




                                             ADA BROWN
                                             UNITED STATES DISTRICT JUDGE
